In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1481
KATHLEEN O’DONNELL,
                                                  Plaintiff-Appellant,
                                 v.

ANDREW M. SAUL, Commissioner of Social Security,
                                       Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 17 cv 8931 — Susan E. Cox, Magistrate Judge.
                     ____________________

  ARGUED DECEMBER 4, 2020 — DECIDED DECEMBER 29, 2020
               ____________________

   Before KANNE, WOOD, and SCUDDER, Circuit Judges.
    KANNE, Circuit Judge. After Kathleen O’Donnell success-
fully challenged the denial of her application for disability
beneﬁts, her lawyer was awarded attorney fees under a series
of statutes. But for reasons too complex for an introduction,
the magistrate judge’s order awarding fees puts the attorney
in the unenviable position of having to seek part of what he is
owed from his disabled client rather than the Social Security
Administration. He doesn’t want to do that, so he appealed.
2                                                        No. 20-1481

    The question we face is whether the magistrate judge
abused her discretion in entering the order and denying the
attorney’s request that she alter it. The facts are complicated,
but the answer is clear. The magistrate judge acted well within
her discretion, so we aﬃrm.
                         I. BACKGROUND
    The facts of this case make little sense without some un-
derstanding of the relevant law. We thus summarize the key
statutory provisions ﬁrst, and then we’ll proceed to the facts.
    A. Relevant Statutes
   This case implicates a handful of interrelated federal stat-
utes that govern the award of fees to those who successfully
represent Social Security claimants in administrative and
court proceedings.
   First, 42 U.S.C. § 406(a) authorizes the Social Security Ad-
ministration (“SSA”) to award a “reasonable fee” to attorneys
and other persons who successfully represent claimants in ad-
ministrative proceedings.
   Second, 42 U.S.C. § 406(b)(1) provides that, if an attorney
successfully represents a claimant in federal court:
       the court may determine and allow as part of its
       judgment a reasonable fee for such representation,
       not in excess of 25 percent of the total of the past-due
       beneﬁts to which the claimant is entitled by reason
       of such judgment, and the Commissioner of Social
       Security may … certify the amount of such fee for
       payment to such attorney out of, and not in addition
       to, the amount of such past-due beneﬁts.
This “25% cap applies only to fees for representation before
the court, not the agency” under § 406(a), Culbertson v.
No. 20-1481                                                     3

Berryhill, 139 S. Ct. 517, 522 (2019), so an attorney may ulti-
mately be awarded more than 25% of past-due beneﬁts under
§§ 406(a) and (b)(1) combined. The SSA Commissioner’s
longstanding policy, however, is to withhold only 25% of a
claimant’s past-due beneﬁts for payment of all fees that may
be awarded under § 406. See id. at 523 (“[T]he agency with-
holds a single pool of 25% of past-due beneﬁts for direct pay-
ment of agency and court fees.”). Thus, the collection of any
§ 406 fees above and beyond 25% of past-due beneﬁts is gen-
erally a matter between attorney and client.
    Third, 42 U.S.C. § 406(b)(2) makes it a misdemeanor for
any attorney to “charge[], demand[], receive[], or collect[]” a
fee for court representation in excess of that permitted under
§ 406(b)(1). (Note that this applies only to fees for court repre-
sentation, not for agency representation under § 406(a).)
    Finally, the Equal Access to Justice Act (“EAJA”) provides
that, in certain circumstances, “a court may award reasonable
fees and expenses of attorneys” to parties who prevail “in any
civil action brought by or against the United States or any
agency” thereof. 28 U.S.C. § 2412(b). When the EAJA was en-
acted in 1980, though, it presented a conundrum for Social Se-
curity attorneys, who wondered if they were committing a
misdemeanor under § 406(b)(2) by collecting EAJA fees in ad-
dition to court fees under § 406(b)(1). (Again, the collection of
agency fees under § 406(a) posed no problem.) So Congress
amended the EAJA in 1985 to clarify that an attorney does not
violate § 406(b)(2) by accepting an EAJA fee in addition to a
court fee under § 406(b)(1)—“but only if, where the claimant’s
attorney receives fees for the same work under both
[§ 406(b)(1)] and [the EAJA], the claimant’s attorney refunds
to the claimant the amount of the smaller fee.” Pub. L. No. 99-
4                                                  No. 20-1481

80, § 3, 99 Stat. 183 (Aug. 5, 1985). We refer to this amendment
as the “Savings Provision.”
    Also note that, whereas § 406 fees are paid directly to the
claimant’s attorney out of the claimant’s past-due beneﬁts,
EAJA fees are paid out of agency funds to the claimant, who
may assign them to her attorney. E.g., Culbertson, 139 S. Ct. at
520; Astrue v. Ratliﬀ, 560 U.S. 586, 594–95, 597 (2010); McGraw
v. Barnhart, 450 F.3d 493, 497 (10th Cir. 2006).
    And now we turn to the facts of this case.
    B. Factual and Procedural Background
    In December 2017, Kathleen O’Donnell—represented by
her attorney, John Horn (“Counsel”)—ﬁled a federal civil ac-
tion challenging the SSA’s denial of her application for Social
Security disability insurance beneﬁts. In February 2019, the
magistrate judge remanded the case to the SSA for further ad-
ministrative proceedings. On April 18, 2019, while those pro-
ceedings were pending, the magistrate judge awarded
O’Donnell $7,493.06 in EAJA fees. The SSA paid the fee to
Counsel, honoring his fee assignment with O’Donnell.
   On remand, an administrative law judge found that
O’Donnell was disabled, and the SSA then determined in Oc-
tober 2019 that she was eligible for beneﬁts dating back to Au-
gust 2016. Thereafter, the Commissioner withheld 25% of
O’Donnell’s past-due beneﬁts, or $14,515.37, for possible fu-
ture payment of § 406 fees.
    In January 2020, Counsel ﬁled an unopposed motion for
authorization to charge and collect $14,515.37 in attorney fees
under § 406(b). But because Counsel had already received the
$7,493.06 EAJA award in April 2019—and as we’ve seen, an
attorney cannot keep fees awarded under both the EAJA and
No. 20-1481                                                    5

§ 406(b); the smaller award belongs to the client—Counsel
proposed that the magistrate judge simply let him keep the
EAJA fee and “direct the Commissioner to pay [him the] bal-
ance” of the § 406(b) award, or “$7,022.31 after the EAJA oﬀ-
set.” Counsel indicated in his motion that this method (which
we’ll call the “netting” method) would leave $7,493.06 in the
Commissioner’s hands for future payment of § 406(a) agency
fees while also providing Counsel with the full $14,515.37 in
court fees allowable under § 406(b).
    On January 10, 2020, the court issued a minute entry stat-
ing that Counsel’s “[u]nopposed motion for attorney’s fees …
is granted.” On January 28, however, the magistrate judge is-
sued a new order sua sponte, which again granted Counsel’s
motion, but which added:
      Plaintiﬀ’s attorney, John E. Horn, is awarded
      $14,515.37 in 42 U.S.C. § 406(b) fees, payable by the
      [SSA] from Plaintiﬀ’s past-due Social Security disa-
      bility beneﬁts. From this amount, counsel will re-
      fund to Plaintiﬀ the amount of $7,493.06, equal to the
      EAJA attorney fees recovered by attorney Horn for
      representation of Plaintiﬀ in Court.
This new order, in other words, rejected the netting method
requested by Counsel. Instead, it awarded Counsel the full
$14,515.37 under § 406(b) and required him to return to
O’Donnell the EAJA award that he’d already received.
   On February 19, 2020, Counsel ﬁled a motion under Fed-
eral Rule of Civil Procedure 59(e) asking the court to amend
the part of the order “requiring a literal refund of EAJA fees”
rather than adopting Counsel’s preferred netting approach,
“which would leave funds in the hands of the Commissioner
of Social Security for payment of 42 U.S.C. § 406(a) fees for
6                                                           No. 20-1481

representation in front of the [SSA].” The magistrate judge de-
nied the motion the next day, explaining that “[n]ot only is
the [netting] method suggested by counsel ‘disfavored’ …,
but there is simply no authority that would allow the Court
to implement the scheme counsel wishes to eﬀectuate.” Thus,
Counsel would have to look to O’Donnell, not the Commis-
sioner, to satisfy any future § 406(a) agency fees.
   On March 20, 2020, Counsel appealed (in O’Donnell’s
name) the court’s January 28 order and its denial of his Rule
59(e) motion. Evidently, he would like to avoid asking his dis-
abled client to pay any agency fees awarded under § 406(a)
and would prefer that those funds be held, and eventually
paid, by the Commissioner. And as it happens, on April 14,
2020, an administrative law judge did award Counsel
$4,925.21 under § 406(a) for his services in front of the SSA. 1
That means Counsel is authorized to retain a total of
$19,440.58 under §§ 406(a) and (b) combined—but as things
stand, he must seek $4,925.21 of that amount from O’Donnell.
                             II. ANALYSIS
    We review the magistrate judge’s order awarding fees un-
der 42 U.S.C. § 406(b) and her order denying Counsel’s Rule
59(e) motion for an abuse of discretion. Billups v. Methodist
Hosp. of Chi., 922 F.2d 1300, 1305 (7th Cir. 1991); McGuire v.
Sullivan, 873 F.2d 974, 977 (7th Cir. 1989). As relevant here,
“[a]n abuse of discretion occurs if the district court reaches
erroneous conclusions of law … .” Gastineau v. Wright, 592


    1 This award came a month after Counsel filed this appeal, so it is not
in the record. But both Counsel and the Commissioner refer to it in their
briefs and vouch for its existence, and in any event, it merely serves to
shed more light on the situation Counsel finds himself in.
No. 20-1481                                                               7

F.3d 747, 748 (7th Cir. 2010). “The court … addresses any at-
tack on the Rule 59(e) ruling as part of its review of the under-
lying decision.” Banister v. Davis, 140 S. Ct. 1698, 1703 (2020)
(citing 11 Charles Alan Wright & Arthur R. Miller, Federal
Practice and Procedure § 2818 (3d ed. 2012); Foman v. Davis, 371
U.S. 178, 181 (1962)).
    A. Jurisdiction
    The ﬁrst issue we must address is whether we have juris-
diction over this appeal. 2 The Commissioner argues (with no
small amount of equivocation) that we “may have subject-
matter jurisdiction,” but “the matter is not entirely clear” be-
cause “Counsel has not provided [suﬃcient] information.” In
particular, the Commissioner argues that Counsel—the real
party in interest here—“may not have” suﬀered any injury in
fact suﬃcient to confer subject-matter jurisdiction: Counsel
has not explained whether O’Donnell has refused to pay him
the remaining $4,925.21 or even if he’s asked her if she would
pay it. And even if there were a real case or controversy be-
tween Counsel and his client (the argument goes), that’s of no
concern to the defendant in this case—the Commissioner—
who has no direct stake in the outcome.
    We commend the Commissioner for raising potential ju-
risdictional issues. See Espinueva v. Garrett, 895 F.2d 1164, 1166
(7th Cir. 1990) (“Every litigant has an obligation to bring ju-
risdictional problems to the court’s attention.”). But we con-
clude that we have jurisdiction over this appeal because it
concerns matters ancillary to the underlying dispute.

    2 The Commissioner concedes that “[t]his appeal is from a final order
that disposes of all parties’ claims” and does not seriously dispute that we
have jurisdiction under 28 U.S.C. § 1291.
8                                                     No. 20-1481

    The doctrine of ancillary jurisdiction “recognizes federal
courts’ jurisdiction over some matters (otherwise beyond
their competence) that are incidental to other matters
properly before them.” Kokkonen v. Guardian Life Ins. Co. of
Am., 511 U.S. 375, 378 (1994). “The Supreme Court has noted
that one of the proper uses of ancillary jurisdiction is ‘to ena-
ble a court to function successfully, that is, to manage its pro-
ceedings, vindicate its authority, and eﬀectuate its decrees.’”
Harrington v. Berryhill, 906 F.3d 561, 567 (7th Cir. 2018) (quot-
ing Kokkonen, 511 U.S. at 380).
    We, like many other courts, “have considered the use of
ancillary jurisdiction to resolve a dispute over attorney fees in
the past.” Id. (citing Baer v. First Options of Chi., Inc., 72 F.3d
1294 (7th Cir. 1995)); see also Goyal v. Gas Tech. Inst., 718 F.3d
713, 717 (7th Cir. 2013) (“[C]ourts may exercise [ancillary] ju-
risdiction over disputes between attorneys and clients con-
cerning costs and fees for representation in matters pending
before the … court.”); Jenkins v. Weinshienk, 670 F.2d 915, 918
(10th Cir. 1982) (“Determining the legal fees a party to a law-
suit properly before the court owes its attorney, with respect
to the work done in the suit being litigated, easily ﬁts the con-
cept of ancillary jurisdiction.”).
    These and other cases “seem to make the exercise of ancil-
lary jurisdiction discretionary based on the extent to which
the new issues are closely connected to the original dispute,
whether there exists some independent basis for jurisdiction
over the new claims, and whether the facts suggest it would
be prudent to do so.” Harrington, 906 F.3d at 568.
    The Commissioner has pointed to no case with facts re-
sembling these where the court considered and rejected ancil-
lary, or even subject-matter, jurisdiction. But there are plenty
No. 20-1481                                                     9

in which courts did not hesitate to assume jurisdiction. E.g.,
Martinez v. Berryhill, 699 F. App’x 775, 776 (10th Cir. 2017)
(permitting a law ﬁrm, “as the real party in interest,” to appeal
from the district court’s order requiring that it refund EAJA
fees to its client); Lay v. Comm’r of Soc. Sec., 635 F. App’x 301,
303 (6th Cir. 2016); Crawford v. Astrue, 586 F.3d 1142, 1146 (9th
Cir. 2009); McGraw, 450 F.3d at 497.
    And the Supreme Court did not warn of a jurisdictional
problem in an appeal brought by plaintiﬀs’ attorneys who,
while not the named petitioners, were “the real parties in in-
terest … seek[ing] to obtain higher fee awards under
§ 406(b).” Gisbrecht v. Barnhart, 535 U.S. 789, 798 n.6 (2002).
The Court also noted that, although the Commissioner “has
no direct ﬁnancial stake in the answer to the § 406(b) ques-
tion,” he still “plays a part in the fee determination resem-
bling that of a trustee for the claimants.” Id. (citing Lewis v.
Sec’y of HHS, 707 F.2d 246, 248 (6th Cir. 1983)).
    So generally speaking, courts may exercise ancillary juris-
diction over fee disputes. As for whether “it would be pru-
dent to do so” in this case, Harrington, 906 F.3d at 568, we note
that this is not the typical sort of standalone dispute over fees
that might arise between an attorney and his client after liti-
gation has run its course. Rather, it is an incidental challenge
to, and direct appeal of, the district court’s interpretation and
application of law in its order awarding fees for the services
the plaintiﬀ’s attorney rendered throughout these proceed-
ings. And it is diﬀerent from Harrington, which rejected ancil-
lary jurisdiction, in important ways: it does not present “free-
standing challenges to the actions of an agency that is not a
party to this lawsuit,” id., it is not “frame[d] … as a challenge
to [the SSA’s] authority to promulgate” any regulations, id.,
10                                                   No. 20-1481

and it does not “inject so many new issues that [it is] function-
ally a separate case,” id. (quoting Wilson v. City of Chicago, 120
F.3d 681, 684 (7th Cir. 1997)).
    We conclude that “the facts suggest it would be prudent”
for us to exercise our ancillary jurisdiction here. Id. And while
we naturally “hesitate to permit … attorneys to go forward in
their clients’ names,” id., “[u]nder these circumstances, we
hold that this dispute was part of the same ‘case or contro-
versy’ as the underlying litigation,” Baer, 72 F.3d at 1301; see
28 U.S.C. § 1367. We therefore proceed to the merits.
     B. The Magistrate Judge’s Order
    The January 28, 2020 order did two things: (1) award
Counsel “$14,515.37 in 42 U.S.C. § 406(b) fees, payable by the
[SSA] from Plaintiﬀ’s past-due Social Security disability ben-
eﬁts,” and (2) order Counsel to “refund to Plaintiﬀ the amount
of $7,493.06, equal to the EAJA attorney fees recovered by
[Counsel] for representation of Plaintiﬀ in Court.” Again, the
eﬀect of the order is to drain the “pool” of past-due beneﬁts
withheld by the Commissioner and require Counsel to seek
his § 406(a) fees from O’Donnell.
    Counsel argues that the court abused its discretion be-
cause it “misinterpreted 42 U.S.C. § 406(b)(1) to make it
harder, not easier, for attorneys to collect their fees in Social
Security cases.” He also asserts that the district court “admit-
ted” that the netting method “is permissible” and oﬀers a slew
of reasons why that method is better policy.
    The order was entered pursuant to statute, and “[t]he
starting point in statutory interpretation is ‘the language of
the statute itself.’” Ardestani v. INS, 502 U.S. 129, 135 (1991)
(quoting United States v. James, 478 U.S. 597, 604 (1986)). So we
No. 20-1481                                                      11

turn ﬁrst to the language of the Savings Provision, which pro-
vides that an attorney does not commit a misdemeanor by ac-
cepting fees under both the EAJA and § 406(b) for the same
work, “but only if … the claimant’s attorney refunds to the
claimant the amount of the smaller fee.” Pub. L. No. 99-80, § 3,
99 Stat. 183 (Aug. 5, 1985).
    There’s not much room to argue about the natural reading
of this language. It expressly contemplates a “refund” of the
smaller award. A “refund” is a “return of money to a person
who overpaid.” Refund, Black’s Law Dictionary (11th ed.
2019). Here, that person is identiﬁed as the claimant. (Which
makes sense; again, the Commissioner acts as a sort of trustee
for the claimant, Gisbrecht, 535 U.S. at 798 n.6, so it’s the claim-
ant, not the Commissioner, who has “overpaid”.) And “[t]he
obligation to make the refund is imposed on the attorney.”
Jackson v. Comm’r of Soc. Sec., 601 F.3d 1268, 1272 (11th Cir.
2010); see Gisbrecht, 535 U.S. at 789 (“[T]he claimant’s attorney
must refund to the claimant the amount of the smaller
fee … .”); Kellems v. Astrue, 628 F.3d 215, 217 (5th Cir. 2010)
(“The attorney must refund to the client the lesser amount of
the two awards.”); McGraw, 450 F.3d at 497 (“[C]ounsel must
refund the smaller amount to the claimant.”).
   So the Savings Provision imposes an obligation on the at-
torney—not the court, not the Commissioner—to return the
amount of the smaller fee to the claimant, and “[t]here is no
language in the Savings Provision that requires courts to take
any action with respect to the refund” or “to order a speciﬁc
refund procedure.” Jackson, 601 F.3d at 1272.
   Thus, the Eleventh Circuit in Jackson held that “a refund
paid by the claimant’s attorney directly to the claimant would
comply with the EAJA Savings Provision” (even if that court
12                                                  No. 20-1481

wasn’t “persuaded that such a refund is the only way to com-
ply”). Id. at 1273. The Tenth Circuit went further, noting that
the netting “method of handling ‘refunds’ of EAJA fees to a
claimant” is “disfavor[ed],” even if “not categorically ruled …
out as improper.” Martinez, 699 F. App’x at 776; see McGraw,
450 F.3d at 497 n.2 (“[I]t is more appropriate for counsel to
make the required refund to his client, rather than to delegate
that duty to the Commissioner.”).
    Counsel acknowledges that a direct refund from attorney
to claimant can be permissible under the statute but argues
that when a lawyer moves (unopposed) for a § 406(b) award
oﬀset by a prior EAJA award, the court cannot order a direct
refund instead. That seems to be the Eleventh Circuit’s ap-
proach. See Green v. Comm'r of Soc. Sec., 390 F. App’x 873, 874
(11th Cir. 2010) (holding that the district court erred in deny-
ing the attorney’s “request to deduct the EAJA fee from his
§ 406(b) fee and award him the diﬀerence” because “the attor-
ney may choose to eﬀectuate the refund by deducting the
amount of an earlier EAJA award from his subsequent
[§ 406(b)] request.” (quoting Jackson, 601 F.3d at 1274)).
    But we disagree with that approach given the language of
the other statute in play, § 406(b)(1): “the court may determine
and allow as part of its judgment a reasonable fee” (emphasis
added). Counsel claims that the magistrate judge “misinter-
preted” this statute, but it plainly vests the court with discre-
tion to award a reasonable fee and determine what that fee is.
It certainly does not restrict that discretion by compelling the
court to award whatever fee, in whatever form, the lawyer re-
quests. And we agree with the Tenth Circuit’s recognition that
even if the netting method is permissible under § 406(b)(1), it
is “disfavor[ed]” in light of the Savings Provision’s language
No. 20-1481                                                             13

that anticipates an attorney-to-claimant refund. Martinez, 699
F. App’x at 776. We do not think that the magistrate judge’s
exercise of her statutory discretion to “disapprove[] of th[e
netting] practice in this case” could be an abuse of that discre-
tion. McGraw, 450 F.3d at 497 n.2.
    In sum, we ﬁnd no statutory requirement that the court
order netting in any or all circumstances. Instead, the Savings
Provision contemplates a refund by the attorney, and
§ 406(b)(1) vests the court with discretion to award reasonable
fees not exceeding 25% of the claimant’s past-due beneﬁts.
That’s what the court ordered. 3
    The rest of Counsel’s argument consists largely of strained
readings of the SSA’s Program Operations Manual System
(“POMS”), which Counsel erroneously refers to as “regula-
tions.” “[T]he POMS is a policy and procedure manual that
employees of the [agency] use in evaluating Social Security
claims and does not have the force and eﬀect of law,” even if
it might sometimes be persuasive. Davis v. Sec’y of HHS, 867
F.2d 336, 340 (6th Cir. 1989); accord Evelyn v. Schweiker, 685
F.2d 351, 352 n.5 (9th Cir. 1982); Raymond v. Barnhart, 214 F.
Supp. 2d 188, 191 (D.N.H. 2002) (“The POMS is not a regula-
tion enacted pursuant to formal rulemaking procedures and
therefore does not have binding legal force.” (citing Schweiker
v. Hansen, 450 U.S. 785, 789 (1981))).

    3 Even if the court somewhat overstated matters when it said that it
had “no authority” to order netting, and even if that statement was an
error of law, the court did not abuse its discretion in ordering a direct-
refund procedure that hews to the statutory language. Any “misstate-
ments in its decision were harmless and did not lead the court to render
an erroneous judgment.” Crenshaw v. Supreme Court of Indiana, 170 F.3d 725,
729 (7th Cir. 1999) (emphasis added).
14                                                     No. 20-1481

    At any rate, the POMS does not help Counsel here. No-
where does it require the Commissioner to oﬀset a § 406(b)
award with a prior EAJA award, and nowhere does it prohibit
an attorney from asking his client to pay a § 406(a) fee that
was awarded without the Commissioner’s involvement. (In
fact, the POMS permits an attorney to ask his client to deposit
money into the attorney’s trust account to cover a fee even be-
fore the fee is awarded. 4) And Counsel’s argument that the
magistrate judge’s approach would cause delays because the
POMS would require attorneys “to seek a failure to withhold
letter from the Commissioner” fails too, as the section Coun-
sel cites applies to cases of “administrative oversight.”5 The
Commissioner’s practice of withholding only 25% of past-due
beneﬁts is long-established policy, not an “omission or error
due to inadvertence.” Oversight, Webster’s Third New Inter-
national Dictionary (1986); see Culbertson, 139 S. Ct. at 523.
    Which brings us to the remaining policy arguments ad-
vanced by both sides. Counsel argues that the netting ap-
proach “furthers the purpose of § 406 because it not only
avoids double payment of the attorney but makes it easier, not
harder, for attorneys to collect their fees … .” The Commis-
sioner responds that, although it has no categorical objection
to the netting approach, an attorney-to-claimant refund is a
“more straightforward means of achieving the Savings
Clause’s twin objectives: ensuring that an attorney does not



     4See POMS GN 03920.025, https://secure.ssa.gov/apps10/poms.NSF
/lnx/0203920025 (last visited Dec. 17, 2020).
     5
     POMS GN 03920.055, https://secure.ssa.gov/apps10/poms.nsf/lnx
/0203920055 (last visited Dec. 17, 2020).
No. 20-1481                                                 15

retain an EAJA fee and a § 406(b) fee for the same work, and
putting additional money in the claimant’s pocket.”
    “[T]hese always-fascinating policy discussions are beside
the point. The role of this Court is to apply the statute[s] as
[they are] written—even if we think some other approach
might ‘accor[d] with good policy.’” Burrage v. United States,
571 U.S. 204, 218 (2014) (quoting Comm’r v. Lundy, 516 U.S.
235, 252 (1996)). And the statutes as written in no way pre-
clude a court from awarding an attorney 25% of a claimant’s
past-due beneﬁts under § 406(b)(1) and requiring the attorney
to refund a prior EAJA award to his client. To the contrary,
they vest the court with discretion to order just that.
   Ultimately, Counsel would prefer that the fees he’s earned
be held in the secure hands of the federal government rather
than by his client. Perhaps he should blame Congress for the
way it wrote the statutes, or maybe the SSA for its policies
applying them. But the magistrate judge acted within the
broad conﬁnes of the law, and “[a]ny concerns about a short-
age of withheld beneﬁts for direct payment and the conse-
quences of such a shortage are best addressed to the agency,
Congress, or the attorney’s good judgment”—not to this
court. Culbertson, 139 S. Ct. at 523.
                      III. CONCLUSION
    Counsel is correct that the netting method is permissible.
And he might be right that that method is less convoluted
than the one ordered by the magistrate judge. But he is incor-
rect to argue that the magistrate judge abused her discretion
in rejecting that method here. We therefore AFFIRM.